Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II, claims 8-17, and the election of species of A) Upregulation of PPAR activity and B) Dermatitis in the reply filed on 11/03/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
 Claims 12 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 8-11, 13-16 and new claim 21 (on the elected species) have been examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 8-11, 13-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. 9,706,778, claims 1-10 of U.S. 10,004,772 and claims 1-5 of U.S.10,617,726 .  Although the claims at issue are not identical, the claims are drawn to the same and/or similar composition and/or same and/or a similar method/process of using the claimed composition.  For example, US Patent 9,706,778 and US Patent 10,004,774 and US Patent 10,617,725 now referred to as Berkes reads on claims 8-11, 13-16 and 21 of the claimed invention because both inventions teach the claimed composition and/or method comprising the instantly claimed active ingredients (i.e. a Lactobacillus fermentum strain grown as a biofilm) administered to a subject in need thereof to have a particular therapeutic effect such as treating a subject’s skin.  Further, the instantly claimed invention encompasses the claimed inventions of U.S. Patent 9,706,778, U.S. Patent 10,004,772 and U.S. Patent 10.617,726.


Claim Rejections - 35 USC § 112

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11, 13-16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject having a dermatological disorder selected from the group consisting of psoriasis, icthyosis, sarcoidosis, acne, dermatitis, burns, diaper rash, actinic keratosis, dermatomycoses, dermatosis, ectodermal dysplasia, atopic dermatitis, contact dermatitis, sebortheic dermatitis, vulgaris and filaggrin deficiency (see claim 21) comprising administering to the subject a therapeutically effective amount of a composition comprising a Lactobacillus fermentum strain having an Accession No. PTA-122195 grown as a biofilm and/or a bioactive Lactobacillus fermentum strain grown as a biofilm, the specification does not enable any person in the art for preparing a method of treating any and/or all dermatological disorders in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition comprising a Lactobacillus fermentum strain having an Accession No. PTA-122195 grown as a biofilm and/or a bioactive Lactobacillus fermentum strain grown as a biofilm.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; © the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Applicant claims preparing a method of treating any and/or all dermatological disorders in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition comprising a Lactobacillus fermentum strain having an Accession No. PTA-122195 grown as a biofilm and/or a bioactive Lactobacillus fermentum strain grown as a biofilm.  Applicant has reasonable demonstrated on pages 22-42 within Examples 1-9 of the specification, a method of treating a subject having a dermatological disorder selected from the group consisting of psoriasis, icthyosis, sarcoidosis, acne, dermatitis, burns, diaper rash, actinic keratosis, dermatomycoses, dermatosis, ectodermal dysplasia, atopic dermatitis, contact dermatitis, sebortheic dermatitis, vulgaris and filaggrin deficiency (see claim 21) comprising administering to the subject a therapeutically effective amount of a composition comprising a Lactobacillus fermentum strain having an Accession No. PTA-122195 grown as a biofilm and/or a bioactive Lactobacillus fermentum strain grown as a biofilm.  Applicant’s specification, however, fails to provide guidance or working examples whereby applicant prepares a method of treating any and/or all dermatological disorders in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition comprising a Lactobacillus fermentum strain having an Accession No. PTA-122195 grown as a biofilm and/or a bioactive Lactobacillus fermentum strain grown as a biofilm.
Furthermore, the claimed invention which reads on preparing a method of treating any and/or all dermatological disorders in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition comprising a Lactobacillus fermentum strain having an Accession No. PTA-122195 grown as a biofilm and/or a bioactive Lactobacillus fermentum strain grown as a biofilm is highly unpredictable given the state of the art and the inherent complexity of the disorder being treated said disorder having many different potential causes. The state of the prior art at the time the invention was filed did not recognize of preparing a method of treating any and/or all dermatological disorders in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition comprising a Lactobacillus fermentum strain having an Accession No. PTA-122195 grown as a biofilm and/or a bioactive Lactobacillus fermentum strain grown as a biofilm.  For example, Suchanek et al. (US 20120225035, see entire document including e.g.-paragraph 0003) teaches that a dermatological disorder is difficult to treat which is clearly beyond the scope of the instantly disclosed/claimed invention.  Moreover, Yap et al. (US 20130317096, see entire document including e.g.-paragraph 0004) teaches that a dermatological disorder is difficult to treat which is clearly beyond the scope of the instantly disclosed/claimed invention.  In addition, Pulaski (US 20050014729, see entire document including e.g.-paragraph 0021) teaches that a dermatological disorder is difficult to treat which is clearly beyond the scope of the instantly disclosed/claimed invention.  Thus, treating any and/or all claimed dermatological disorders in a subject in need thereof (the disorders encompassed by the instant claims) is unpredictable. 
Therefore, without further guidance in the instant specification, it would require undue experimentation without a reasonable expectation of success for one of skill in the art to practice the invention commensurate in scope with the claimed method, as drafted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reindl et al (US 20100086520) and with evidenced provided by Lang (US 20140057850). 
A method of treating a subject having a dermatological disorder of a dermatitis infection (caused by Staphylococccus aureus) comprising administering to the subject a therapeutically effective amount of a composition comprising a bioactive Lactobacillus fermentum strain grown as a biofilm is claimed.
Reindl teaches a composition (as an oral and/or as a topical such as a cream or lotion etc.) comprising a bioactive Lactobacillus fermentum strain grown as biofilm and a carrier (i.e. the carrier could just be natural water) to be effectively administered to treat dermatitis (see entire document including e.g.- title, abstract, paragraphs 0205-0206; 0203 and claims, especially claims 1 and 19-28).  [Please note, as evidenced by the reference of Lang teachings of the claimed dermatitis infection can be caused by Staphylococus aureus (see paragraph 0004), it would have been obvious to one of ordinary skill in the art that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 9-11 and 15-16) would be intrinsic upon such administration of the same claimed composition (within same broadly claimed effective amount) to a subject to treat the claimed dermatitis infection caused by Staphylococus aureus.] 
	
	
Claims 8-11, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conway (US 201000028313) and with evidenced provided by Lang (US 20140057850). 
A method of treating a subject having a dermatological disorder of a dermatitis infection (caused by Staphylococccus aureus) comprising administering to the subject a therapeutically effective amount of a composition comprising a bioactive Lactobacillus fermentum strain grown as a biofilm is claimed.

Conway teaches a composition comprising a bioactive Lactobacillus fermentum strain grown as biofilm to be effectively administered to treat dermatitis (see entire document including e.g.- title, abstract, Example 1 and claims).  
 [Please note, as evidenced by the reference of Lang teachings of the claimed dermatitis infection can be caused by Staphylococus aureus (see paragraph 0004), it would have been obvious to one of ordinary skill in the art that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 9-11 and 15-16) would be intrinsic upon such administration of the same claimed composition (within same broadly claimed effective amount) to a subject to treat the claimed dermatitis infection caused by Staphylococus aureus.]
Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/           Primary Examiner, Art Unit 1655